Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ALLOWABLE SUBJECT MATTER
 	The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 23 & 25-27, the prior art of record fails to teach or fairly suggest the combination of all limitations of independent claims 1, 23 & 25-27 that includes: 
Claim 1:
…
“
A method for computing optical flow in a scene captured by an event- based vision sensor which comprises a plurality of pixels and is configured to output a stream of change events, wherein each change event corresponds to a change in brightness detected by one of the pixels and comprises a timestamp, a pixel address of the pixel that detected said change in brightness, and a parameter describing a sign of said brightness change, - wherein change events are accumulated in at least three time slice frames, namely a first current time slice frame (t) starting at time t, a second time slice frame (t-d) starting at time t-d, and a third time slice frame (t-2*d) starting at time t-2*d, wherein d is a duration of the respective time slice frame, - wherein change events are accumulated over said duration d into the current first time slice frame, - wherein a reference block of the second time slice frame (t-d), which reference block comprises pixels centered on the pixel of the most recent change event in the current first time slice frame (t), is compared to search blocks in the third time slice frame (t- 2*d) to find a search block most similar to the reference block using a distance metric,
”
Claim 23:
…
“
A method for computing stereo vision from a left and a right event- based vision sensor (1, r), wherein each event-based vision sensor (1, r) comprises a plurality of pixels and is configured to output a stream of change events, wherein each change event corresponds to a change in brightness detected by one of the pixels and comprises a timestamp, a pixel address of the pixel that detected said change in brightness, and a parameter describing a sign of said brightness change, Page 4 of 11Patent Application No. 16/618.173 Attorney Ref. No. 95083/303.50Submitted via IFS on June 7. 2021 - wherein for each vision sensor (1, r) change events are accumulated in at least two time slice frames, namely a first current time slice frame (t(1), t(r)) starting at time t, respectively, and a second time slice frame ((t-d)(1), (t-d)(r)) starting at time t-d, respectively, - wherein change events of the left vision sensor (1) are accumulated over said duration d into the current first time slice frame (t(1)) of the left vision sensor (1), and wherein change events of the right vision sensor (r) are accumulated over said duration d into the current first time slice frame (t(r)) of the right vision sensor (r), - wherein a reference block of the second time slice frame ((t-d)(r)) of the right vision sensor (r), which reference block comprises pixels centered on the pixel of the most recent change event in the current first time slice frame (t(r)) of the right vision sensor (r), is compared to search blocks in the second time slice frame ((t-d)(1)) of the left vision sensor (1) to find a search block most similar to the reference block using a distance metric, and wherein a further reference block of the second time slice frame ((t-d)(1)) of the left vision sensor (1), which further reference block comprises pixels centered on the pixel of the most recent change event in the current first time slice frame (t(l)) of the left vision sensor (1), is compared to further search blocks in the second time slice frame ((t- d)(r)) of the right vision sensor (r) to find a further search block most similar to the further reference block using the distance metric, and - wherein the four time slice frames (t(1), t(r), (t-d)(1), (t-d)(r)) are periodically and simultaneously interchanged so that the current first time slice frame (t(1)) of the left vision sensor (1) becomes the second time slice frame ((t-d)(1)) of the left vision sensor (1), the first time slice frame (t(r)) of the right vision sensor (r) becomes the second time slice frame ((t-d)(r)) of the right vision sensor (r), and the first time slice frames (t(1), t(r)) of the left and right vision sensor (1, r) are cleared.
”
Claim 25:
…
“
An apparatus for computing stereo vision comprising a left and a right event-based vision sensor (1, r) for capturing a scene, respectively, wherein each event- based vision sensor (1, r) comprises a plurality of pixels and is configured to output a stream of change events, wherein each change event corresponds to a change in brightness detected by one of the pixels and comprises a timestamp, a pixel address of the pixel that detected said change in brightness, and a parameter describing a sign of said brightness change, - wherein the apparatus is configured to accumulate change events for each vision sensor (1, r) in at least two time slice frames, namely a first current time slice frame (t(1), t(r)) starting at time t, respectively, and a second time slice frame ((t-d)(1), (t-d)(r)) starting at time t-d, respectively, - wherein the apparatus is further configured to accumulate change events of the left vision sensor (1) over said duration d into the current first time slice frame (t(1)) of the left vision sensor (1), and wherein the apparatus is further configured to accumulate change events of the right vision sensor (r) over said duration d into the current first time slice frame (t(r)) of the right vision sensor (r), - wherein the apparatus is further configured to compare a reference block of the second time slice frame ((t-d)(r)) of the right vision sensor (r), which reference block comprises pixels centered on the pixel of the most recent change event in the current first time slice frame (t(r)) of the right vision sensor (r), to search blocks in the second time slice frame ((t-d)(1)) of the left vision sensor (1) to find a search block most similar to the reference block using a distance metric, and wherein the apparatus is further configured to compare a further reference block of the second time slice frame ((t-d)(1)) of the left vision sensor (1), which further reference block comprises pixels centered on the pixel of the most recent change event in the current first time slice frame (t(1)) of the left vision sensor (1), to further search blocks in the second time slice frame ((t-d)(r)) of the right vision sensor (r) to find a further search block most similar to the further reference block using the distance metric, and Page 6 of 11Patent Application No. 16/618,173 Attorney Ref. No. 95083/303.50 Submitted via EFS on June 7, 2021 -__wherein the apparatus is further configured to periodically and simultaneously interchange the four time slice frames (t(1), t(r), (t-d)(1), (t-d)(r)) so that the current first time slice frame (t(1)) of the left vision sensor (1) becomes the second time slice frame ((t- d)(1)) of the left vision sensor (1), the first time slice frame (t(r)) of the right vision sensor (r) becomes the second time slice frame ((t-d)(r)) of the right vision sensor (r), and the first time slice frames (t(1), t(r)) of the left and right vision sensor (1, r) are cleared.
”
Claim 26:
…
“
A method for computing optical flow in a scene captured by an event-based vision sensor which comprises a plurality of pixels and is configured to output a stream of change events, wherein each change event corresponds to a change in brightness detected by one of the pixels and comprises a timestamp, a pixel address of the pixel that detected said change in brightness, and a parameter describing a sign of said brightness change, - wherein change events are accumulated in at least three time slice frames, namely a first current time slice frame (t) starting at time t, a second time slice frame (t-d) starting at time t-d, and a third time slice frame (t-2*d) starting at time t-2*d, wherein d is a duration of the respective time slice frame, - wherein change events are accumulated over said duration d into the current first time slice frame, - wherein a reference block of the second time slice frame (t-d), which reference block comprises pixels centered on the pixel of the most recent change event in the current first time slice frame (t), is compared to search blocks in the third time slice frame (t- 2*d) to find a search block most similar to the reference block using a distance metric, - wherein the three time slice frames (t, t-d, t-2*d) are periodically interchanged so that the current first time slice frame (t) becomes the second time slice frame (t-d), the second time slice frame (t-d) becomes the third time slice frame (t-2*d), and the third time slice frame (t-2*d) is cleared and becomes the current first time slice frame (t), and Page 7 of 11Patent Application No. 16/618,173 Attorney Ref. No. 95083/303.50 Submitted via EFS on June 7, 2021 - wherein said interchanging of said time slice frames is conducted when a total integrated motion of the scene since the last interchanging of said time slice frames exceeds a threshold amount.
”
Claim 27:
…
“
A method for computing optical flow in a scene captured by an event-based vision sensor which comprises a plurality of pixels and is configured to output a stream of change events, wherein each change event corresponds to a change in brightness detected by one of the pixels and comprises a timestamp, a pixel address of the pixel that detected said change in brightness, and a parameter describing a sign of said brightness change, - wherein change events are accumulated in at least three time slice frames, namely a first current time slice frame (t) starting at time t, a second time slice frame (t-d) starting at time t-d, and a third time slice frame (t-2*d) starting at time t-2*d, wherein d is a duration of the respective time slice frame, - wherein change events are accumulated over said duration d into the current first time slice frame, - wherein a reference block of the second time slice frame (t-d), which reference block comprises pixels centered on the pixel of the most recent change event in the current first time slice frame (t), is compared to search blocks in the third time slice frame (t- 2*d) to find a search block most similar to the reference block using a distance metric, - wherein the three time slice frames (t, t-d, t-2*d) are periodically interchanged so that the current first time slice frame (t) becomes the second time slice frame (t-d), the second time slice frame (t-d) becomes the third time slice frame (t-2*d), and the third time slice frame (t-2*d) is cleared and becomes the current first time slice frame (t), and - wherein said duration d after which said interchanging of said time slice frames is controlled depending on an average match distance (D) between the reference block Page 8 of 11Patent Application No. 16/618,173 Attorney Ref. No. 95083/303.50Submitted via EFS on June 7, 2021and the respective most similar search block, which average match distance is determined using a histogram of the calculated optical flow distribution.
”
Regarding dependent claims 2-5, 7-8, 11-17, 19 & 21-22 these claims are allowed because of their dependence on independent claims 1, 23 & 25-27 which has been deemed allowable subject matter above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931.  The examiner can normally be reached on Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661